230 Ind. 84 (1951)
101 N.E.2d 819
BEAMON
v.
STATE OF INDIANA.
STATE EX REL. STEPHENS
v.
GELB, JUDGE. DANIELS
v.
STATE OF INDIANA.
Nos. O-206, O-221, O-225.
Supreme Court of Indiana.
Filed November 26, 1951.
Frank Beamon, Lester Stephens and James Daniels, pro sese.
PER CURIAM.
Each of the above matters purports to be a petition for writ of mandate. Rule 2-35 of this court, 1949 Revision, provides that petitions for writs of mandate shall be verified and filed in triplicate and if the relief sought relates to a proceeding in an inferior court, as do the petitions herein, certified copies of all pleadings, orders and entries pertaining to the subject matter must be set out in the petition, or submitted as exhibits thereto. None of the petitioners herein have complied with this rule and for that reason each and all of said petitions are denied.
NOTE.  Reported in 101 N.E.2d 819.